counsel was ineffective for failing to raise the issue on appeal or move for a
                new trial. Scholl failed to demonstrate deficiency or prejudice. After
                testimony at the evidentiary hearing and supplemental briefing on the
                issue, the district court found it was "unclear" exactly when Nettrour
                learned of the $20,000 reward, but strong evidence indicated he learned of
                it after trial and Scholl failed to demonstrate otherwise.' Therefore, no
                valid basis existed upon which trial or appellate counsel could have
                successfully challenged his conviction. We conclude that the district court
                did not err by denying this claim. 2
                              Second, Scholl contends that the district court erred by
                denying his claim that trial counsel were ineffective for failing to suppress
                clothing obtained from an illegal search of his backpack and appellate
                counsel was ineffective for failing to raise the issue on appeal. Scholl
                failed to demonstrate deficiency or prejudice. At the evidentiary hearing,
                Scholl's trial attorneys explained that, in their view, the examinations of
                Scholl's clothing were favorable to the defense. Thus, at trial, counsel
                conceded that Scholl consented to the search. See Evans v. State, 117 Nev.
                609, 622, 28 P.3d 498, 508 (2001); Lara v. State, 120 Nev. 177, 180, 87
                P.3d 528, 530 (2004). The district court also found that Scholl consented
                to the search and Scholl fails to demonstrate that this finding is clearly




                      iNettrour did not testify at the evidentiary hearing.

                      2 Forthe same reasons, we reject Scholl's contention that the
                prosecutor violated Brady v. Maryland, 373 U.S. 83 (1963).



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                erroneous. 3 We conclude that the district court did not err by denying this
                claim.
                             Third, Scholl contends that the district court erred by denying
                his claim that trial counsel were ineffective for failing to remove a biased
                juror and appellate counsel was ineffective for failing to raise the issue on
                appeal. Scholl failed to demonstrate deficiency or prejudice. Although the
                juror stated that she had formed an opinion of Scholl's guilt, she also
                recognized that she did not have all of the facts.    See Irvin v. Dowd, 366
                U.S. 717, 722 (1961). One of Scholl's trial attorneys testified that she
                made a strategic decision to keep the juror because the juror had admitted
                that she formed an opinion and counsel believed that such jurors were the
                most fair and counsel felt that the juror would advocate against death. We
                conclude that the district court did not err by denying this claim.
                            Fourth, Scholl contends that the district court erred by
                denying his claim that trial counsel were ineffective for failing to challenge
                the broadcasting of his trial online and appellate counsel was ineffective
                for failing to raise the issue on appeal. Scholl also contends that counsel
                should have challenged the trial court's failure to instruct witnesses not to
                watch the broadcast because he had invoked the witness exclusion rule.
                Scholl failed to demonstrate deficiency because he did not show that
                counsel could have successfully excluded the media. Scholl also failed to
                demonstrate prejudice because there is no indication in the record that
                any of the witnesses watched the broadcast. We reject Scholl's assertion


                      3 We note that only one article of clothing appears to have been
                obtained from Scholl's backpack. Scholl fails to explain the basis upon
                which the other articles of clothing could have been suppressed.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 that we should presume witnesses watched the broadcast and tailored
                 their testimony to fill the gaps in the State's case.   See Shilling v. United
                 States, 561 U.S. 358, 382 (2010). We conclude that the district court did
                 not err by denying this claim.
                             Fifth, Scholl contends that the district court erred by denying
                 his claim that trial counsel were ineffective for stipulating to the
                 admission of a report without confronting its author. Scholl failed to
                 demonstrate deficiency or prejudice. Trial counsel testified that they
                 made a strategic decision to stipulate to admission of the report because
                 its findings were favorable to the defense and they did not want to give its
                 author a chance to skew them in favor of the State. We reject Scholl's
                 assertion, made with the benefit of hindsight, that this strategy was
                 unreasonable because the State argued that the report was incriminating.
                 See Evans, 117 Nev. at 622, 28 P.3d at 508. We also reject Scholl's
                 assertion that trial counsel were ineffective for failing to obtain his
                 permission before waiving his right to confront the author of the report.
                 See Wilson v. Gray,    345 F.2d 282, 286 (9th Cir. 1965) ("It has been
                 consistently held that the accused may waive his right to cross
                 examination and confrontation and that the waiver of this right may be
                 accomplished by the accused's counsel as a matter of trial tactics or
                 strategy."); accord United States v. Plitman, 194 F.3d 59, 64 (2d Cir. 1999).
                 We conclude that the district court did not err by denying this claim.
                             Sixth, Scholl asserts that the district court erred by denying
                 his claim that trial counsel were ineffective for failing to challenge "lost"
                 evidence and appellate counsel was ineffective for failing to raise the issue
                 on appeal. Scholl contends that law enforcement officers "lost" his
                 clothing when they placed it on the floor because it became contaminated.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 19474    e
                    See Leonard v. State, 114 Nev. 1196, 1206, 969 P.2d 288, 294 (1998).
                    Scholl failed to demonstrate deficiency. Scholl's arson expert testified at
                    the evidentiary hearing that it was "virtually impossible" for the clothing
                    to become contaminated simply by placing it on the floor. Scholl failed to
                    demonstrate that the clothing was "lost," that law enforcement lost the
                    clothing in bad faith, or that he was prejudiced. Id. We therefore conclude
                    that the district court did not err by denying this claim.
                                Seventh, Scholl contends that the district court erred by
                    denying his claim that trial counsel were ineffective for failing to object
                    when the State gave inadequate endorsement information regarding its
                    experts and appellate counsel was ineffective for failing to raise the issue
                    on appeal. Scholl failed to demonstrate deficiency or prejudice.
                    Regardless of any statutorily inadequate disclosures, one of Scholl's trial
                    attorneys explained that they wanted the State's experts to testify because
                    their findings were favorable to the defense. Although Scholl asserts that
                    counsel should have objected when the experts testified inconsistently
                    with the endorsement information provided by the State, he failed to
                    establish that an objection on this basis would have been successful or
                    that the result of trial would have been different. We conclude that the
                    district court did not err by denying this claim.
                                Eighth, Scholl contends that the district court erred by
                    denying his claim that trial counsel were ineffective for failing to prevent
                    the admission of "perjured testimony" and appellate counsel was
                    ineffective for failing to raise the issue on appeal. The district court
                    denied this claim because Scholl failed to demonstrate that any witnesses
                    committed perjury. This finding is not clearly erroneous and therefore we
                    conclude that the district court did not err by denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 1947A    4e4)
                               Ninth, Scholl contends that the district court erred by denying
                   his claim that trial counsel were ineffective for failing to object to the
                   introduction of prior bad act testimony and appellate counsel was
                   ineffective for failing to raise the issue on appeal. Scholl contends that
                   counsel should have objected when law enforcement officers testified that
                   they (1) matched a recovered palm print to Scholl's, which was on file with
                   LVMPD, and (2) ran Scholl's name through SCOPE and got a "hit." Scholl
                   failed to demonstrate deficiency or prejudice. Regarding the palm print,
                   testimony established that it was obtained when Scholl was taken into
                   custody in this case and therefore the comment did not reference a prior
                   bad act. Regarding the SCOPE "hit," we agree with the district court that
                   the statement was vague and there is not a reasonable probability that an
                   objection would have changed the result at trial. We conclude that the
                   district court did not err by denying this claim.
                               Tenth, Scholl contends that the district court erred by denying
                   his claim that trial counsel were ineffective for failing to object to
                   numerous instances of prosecutorial misconduct and appellate counsel was
                   ineffective for failing to raise the issue on appeal. Scholl failed to
                   demonstrate that the prosecutor committed misconduct and that he would
                   have been entitled to relief. We conclude that the district court did not err
                   by denying this claim.
                               Eleventh, Scholl contends that the district court erred by
                   denying his claim that trial counsel were ineffective for failing to retain an
                   arson expert. Scholl failed to demonstrate deficiency or prejudice. At the
                   evidentiary hearing, trial counsel testified that they retained an expert in
                   forensics generally but opted not to present his testimony or seek out an
                   arson expert because they believed the State's reports were favorable to

SUPREME COURT
      OF
    NEVADA
                                                          6
(0) 1947A 471e*,
                the defense and they could demonstrate this through cross-examination.
                The arson expert testified at the evidentiary hearing that the reports were
                mostly favorable to the defense and that counsels' cross-examinations
                were generally effective. Although the expert felt that the State's
                witnesses misstated certain facts, he admitted that their testimony was
                mostly accurate. We conclude that the district court did not err by
                denying this claim.
                            Twelfth, Scholl contends that the district court erred by
                denying his claim that trial counsel were ineffective for failing to
                investigate and present evidence regarding (1) a missing patch of hair on
                his arm, (2) the first cab driver to leave the night club, (3) his "Asian
                mafia" defense, (4) the $20,000 reward, (5) the gasoline used to commit the
                crime, and (6) the "lost" clothing. Scholl failed to present the evidence that
                a more adequate investigation would have revealed and did not
                demonstrate that a reasonable probability existed that such evidence, if
                presented, would have changed the result at trial.       See Molina u. State,
                120 Nev. 185, 192, 87 P.3d 533, 538 (2004). We conclude that the district
                court did not err by denying this claim.
                            Thirteenth, Scholl contends that the district court erred by
                denying his claim that appellate counsel was ineffective for failing to
                challenge the trial court's failure to suppress an unreliable identification. 4
                Scholl failed to demonstrate deficiency because appellate counsel



                      4 Scholl also argues that appellate counsel should have challenged
                the trial court's failure to grant a motion for a mistrial. We decline to
                consider this assertion because it is not supported by legal authority. See
                Maresca u. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).



SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                challenged the reliability of the identification generally and argued that it
                violated his right to due process. Scholl also failed to demonstrate
                prejudice. The witness only stated she was "fairly" certain that Scholl was
                the man she had seen the previous day because his physical
                characteristics fit those she had given to law enforcement. Her testimony
                was supported by testimony that Scholl had said he was capable of
                committing a crime similar to the one that occurred and testimony that
                Scholl confessed. We conclude that the district court did not err by
                denying this claim.
                            Fourteenth, Scholl contends that the district court erred by
                denying his claim that appellate counsel was ineffective for failing to raise
                numerous instances of judicial bias. Scholl fails to demonstrate that the
                judge was biased or that he would have been entitled to relief. We
                conclude that the district court did not err by denying this claim.
                            Fifteenth, Scholl contends that the district court erred by
                denying his claim that appellate counsel was ineffective for failing to
                argue that he was prejudiced by the admission of autopsy photographs of
                the victim alongside photographs of him in handcuffs. The district court
                denied this claim because appellate counsel challenged the photographs of
                Scholl on appeal and this court concluded that they were properly
                admitted. The district court also found that the photographs of the victim
                were properly admitted and therefore this claim would not have been
                successful on appeal. We agree. We reject Scholl's assertion that the
                photographs of the victim were irrelevant because the cause of death was
                not disputed.   See Doyle v. State, 116 Nev. 148, 161, 995 P.2d 465, 473
                (2000). We conclude that the district court did not err by denying this
                claim.

SUPREME COURT
         OF
      NEVADA
                                                      8
(0) 1.947A
                            Sixteenth, Scholl contends that the district court erred by
                denying his claim that appellate counsel was ineffective for failing to
                argue that the trial transcripts were incomplete. Scholl failed to
                demonstrate that this claim would have been successful on appeal because
                he failed to show that any of the missing portions of the record precluded
                meaningful appellate review. See Preciado v. State, 130 Nev., Adv. Op. 6,
                318 P.3d 176, 178 (2014). We conclude that the district court did not err
                by denying this claim.
                            Having considered Scholl's contentions and concluded that no
                relief is warranted, 5 we
                          ORDER the judgment of the district court AFFIRMED.




                Gibbons                                  Pickering
                                                                     7             ,   J.




                cc:   Hon. Linda Marie Bell, District Judge
                      Oronoz & Ericsson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      5 Scholl
                             also contends that cumulative error entitles him to relief.
                We conclude that no relief is warranted on this claim.



SUPREME COURT
        OF
     NEVADA
                                                    9
(0) I947A